Opinion issued July 2, 2009
 






In The
Court of Appeals
For The
First District of Texas

____________

NO. 01-08-00564-CR
____________

KELLY MICHAEL MCBRIDE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 252nd District Court 
Jefferson County, Texas
Trial Court Cause No. 93126


MEMORANDUM  OPINION
 Appellant, Kelly Michael McBride, pleaded guilty with an agreed punishment
recommendation from the State, to the offense of robbery.  The trial court  followed
the State's recommendation and deferred a finding of guilt and placed appellant on
community supervision for six years.  Subsequently, the State filed a motion to
adjudicate guilt.  On May 19, 2008, appellant pleaded true to two allegations in the
State's motion to adjudicate guilt that he had violated the terms and conditions
community supervision by failing to report to the probation department as directed
on March 12, 2008 and March 18, 2008, and by failing to submit to an alcohol and/or
drug screen at the direction of the probation department.  Following a hearing, the
trial court found appellant guilty of robbery and assessed his punishment at
confinement for 10 years.   
	Appellant's counsel on appeal has filed a brief stating that the records  present 
no reversible error, that the appeals are without merit and are frivolous, and that the
appeals must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
	Counsel represents that she has served a copy of the brief on appellant. 
Counsel also advised appellant of his right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  Having
reviewed the record and counsel's brief, we agree that the appeals are frivolous and
without merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).  
2
 
	We affirm the judgments of the trial court and grant counsel's motion to
withdraw. (1)   Attorney James A. Delee must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Taft. (2)
Do not publish.  Tex. R. App. P. 47.2(b)



1.    	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that he may, on his own, pursue discretionary review in the Texas Court of Criminal
Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  
2.    	The Honorable Tim Taft, retired justice, Court of Appeals for the First District of
Texas, participating by assignment.







3